DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection under section 103 is maintained:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 21-28, 31, 32, 34, 64, 65 and 93-95 remain rejected under 35 U.S.C. 103 as being unpatentable over Dennler et al., BIOOCONJUGATE CHEMISTRY, vol. 25, no. 3, 19 March 2014 (2014-03-19), pages 569-578 (Dennler) or WO 2015162563 (WO 563) in view of:
U.S. Publication No. 20180071402 based on an application by Bregeon (Bregeon I);
U.S. Publication No. 20160022833 based on an application by Bregeon (Bregeon II);
U.S. Publication No. 20180360793 based on an application by Hu et al. (Hu); or 
U.S. Publication No. 20190194344 based on an application by Piater et al. (Piater).

The prior art demonstrates that o transglutamase optimization within pH 7.4-8.0:
Dennler teaches a method for producing a glutaminyl-modified antibody comprising: (a) treating a deglycosylated antibody (PNgase F-treated Ab) with at least 40 molar equivalents of a primary amine compound in the presence of transglutaminase (MTGAse) at a reaction pH 7.4 (PBS buffers at pH 7.4), reacted for 16 hrs (see page 572, column 1, last par. to column 2, par. 1). By this process ADCs with a DAR of 2 were obtained. The ADCs disclosed in D1 are suitable for therapy or for the treatment of cancer:


    PNG
    media_image1.png
    109
    352
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    154
    334
    media_image2.png
    Greyscale

The reaction is also schematically depicted, below:

    PNG
    media_image3.png
    344
    695
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    618
    716
    media_image4.png
    Greyscale

	

    PNG
    media_image5.png
    758
    371
    media_image5.png
    Greyscale



Moreover, WO 563 (see Example 1) discloses that in one instance transglutaminase tags were engineered at both the light chain and heavy chain C-termini of the antibody, as well as at position 297 of the human IgG (EU numbering scheme) (e.g., the wild-type amino acid asparagine (N) was substituted with glutamine at position 297 of the Trop-2 antibody (N297Q)). Combination of tags engineered at both the light chain and the heavy chain, or multiple sites within the heavy or light chain of the antibodies, carried multiple conjugation sites per antibody (e.g., DAR of 4-10).Anti-Trop-2 antibody conjugation to a payload (e.g. , MMAD) was then achieved via microbial transglutaminase-catalyzed transamidation reaction between the anti-Trop-2 antibody carrying a glutamine-containing tag(s) at the specific site (e.g., carboxyl terminus and/or amino terminus of the heavy chain or light chain, position 297. and/or at another site of the antibody) and an amine-containing linker linked to a payload (e.g., MMAD). Purified anti-Trop-2 antibody in the concentration of 33 pM was incubated with a 10 - 100 M excess acvl acceptor in the presence of 1 - 3% (w/v) transglutaminase in various buffers (150 mM sodium chloride or sodium sulfate, and 25 mM MES, HEPES [4-(2-hydroxyethyl)-1 -piperazineethanesulfonic acid] orTris HCI buffer at pH range 6.2 - 9.2). The reaction conditions were adjusted for individual acyl acceptor derivatives. Following incubation at 37°C for 16-20 hours, the antibody was purified using standard chromatography methods known to persons skilled in the art.
The difference between the processes disclosed in the primary references and those covered in the rejected claims is that the primary references fail to disclose the required primary amine and pH.  However, those of ordinary skill would have been motivated to optimize the reaction conditions, including the pH, for the specific antibody and amine to produce the desired conjugate.  This reflected in the pH ranges disclosed in the primary references.  Therefore, while pH may be critical, it is critical for the specific reactants, which is within the optimization of those of ordinary skill.  
See Bregeon I:   

    PNG
    media_image6.png
    188
    414
    media_image6.png
    Greyscale


The required amine is exemplified:

    PNG
    media_image7.png
    37
    259
    media_image7.png
    Greyscale
see page 36.

Bregeon II:

    PNG
    media_image8.png
    573
    429
    media_image8.png
    Greyscale


The required amine is exemplified:

    PNG
    media_image7.png
    37
    259
    media_image7.png
    Greyscale
see page 16.



Hu:
Example 7. Conjugation of IgG Subclasses Catalyzed by mTGase 
[0208] Purified human IgG 2 or IgG 4 at 1-10 mg/ml in Tris buffer (pH 7.0-8.0).  Those of ordinary skill would have good reason to optimize within this range. 
Piater:

    PNG
    media_image9.png
    216
    426
    media_image9.png
    Greyscale

As outlined above, an artisan had a good reason for, and a reasonable expectation of success in, conducting the reaction within pH range 7-8.  As explained by the Supreme Court, solving a problem by selecting a solution from a limited number of known options is obvious: “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  
With regard to any unpredictability associated with using different pH’s to produce different drug-antibody ratios (DAR’s), the notion that unpredictability confers patentability should be disregarded since a rule of law equating unpredictability to patentability, applied in this case, would mean that any method of making an ADC with a given pH would be separately patentable, simply because the formation and properties of each ADC must be verified through testing. This cannot be the proper standard since the expectation of success need only be reasonable, not absolute.  
Here, Applicant has conducted a common optimization of the known pH’s to produce an ADC, which is routine.  Specifically, Applicant engaged in routine, verification testing to optimize selection of one of several known and clearly suggested pH’s to prepare a pharmaceutically-acceptable conjugate.  In this regard, creating a “product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient . . . to enhance commercial opportunities . . . is universal—and even common-sensical.” see  DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356 at 1368. Therefore, the rejection is maintained.

The claims require a 97.5% drug occupancy relative to the number of sites available.  However, results of 97.5% drug occupancy relative to the number of sites available are not considered probative of unexpected results since a pH of 7.5 is not represented, which is disclosed in the closest prior art, as outlined above, see MPEP 716.01(c) (“[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).”). See also 716.02(e) (“An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original).”).   
Moreover, Applicant does not demonstrate any unexpected results in the specification for the claimed pH rang, i.e., 7.55-7.85 as compared to those pH’s taught in the prior art, i.e., 7.5.  See for example Table 2 which shows the same DAR 4 between 7.5 and 7.85:


    PNG
    media_image10.png
    556
    619
    media_image10.png
    Greyscale

Based on the above, those of ordinary skill would expect the same drug occupancy (here, a DAR 4) for pH 7.50 (prior art) and that shown above 7.51-7.88, which include the claimed range of 7.55-7.85.  As remarked above, a molar excess of 200 equiv. of amine provided the DAR. Therefore, the specification does not provide evidence of unexpected results of the claimed pH range over the prior art.   
Accordingly, optimization within the claimed range would have been obvious.  As outlined above, the specification fails to demonstrate any unexpected results for the claimed pH range.  Therefore, the rejection is maintained.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642